Citation Nr: 1724977	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army from December 1977 to March 1978 and from October 1978 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Following issuance of a May 2017 docketing letter, the Veteran submitted written correspondence in June 2017 requesting a Board videoconference hearing.  See 38 C.F.R. § 20.700 (2016).  Such hearings are scheduled by the RO.  The record shows that the Veteran has not been scheduled for his requested hearing, and there is no evidence that this hearing request has been withdrawn.  Therefore, remand is required in this case to schedule the Veteran for his requested videoconference hearing.  

The Board notes that some of the recent correspondence has been returned as undeliverable.  Therefore the RO should attempt to secure the Veteran's updated address.

Accordingly, the case is REMANDED for the following action:

Locate the Veteran's current address and schedule him for a Board videoconference hearing in accordance with his request.  A copy of the notice advising him of the time and place to report should be placed in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




